Citation Nr: 1738365	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-45 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include spondylosis.  

2.  Entitlement to service connection for rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to March 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2015, the Veteran testified before the undersigned at a Board hearing in San Antonio, Texas.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in February 2016, at which time the claim for allergic rhinitis was denied and the claims for a lumbar spine disability and posttraumatic stress disorder (PTSD) were remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran appealed the Board's February 2016 denial of service connection for allergic rhinitis to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued an order granting a Joint Motion for Partial Remand (JMPR), and vacated the Board's May 2016 decision to the extent it denied service connection for allergic rhinitis.  Specifically, the JMPR determined that the Board erred under Clemons v. Shinseki, 23 Vet. App. 1 (2009), in limiting the claim to allergic rhinitis, noting that the record contains a diagnosis of vasomotor rhinitis.  The Board has recharacterized the claim as one for rhinitis, which encompasses both allergic and vasomotor rhinitis.  See id. at 4-5 (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

Subsequent to the Board's February 2016 decision, an August 2016 rating decision granted service connection for PTSD.  As the award of service connection for PTSD constitutes a full grant of the benefit sought on appeal, that issue is no longer in appellate status and is thus not currently before the Board.  

The issue of service connection for rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's lumbar spine disability was incurred in or is otherwise related to his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability, to include spondylosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

A veteran is presumed in sound condition except for defects, infirmities, or disorders noted at the time, or where evidence or medical judgment establishes that an injury or disease preexisted service.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  VA may rebut this presumption only if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  Id.  

The Veteran is competent to report symptoms and experiences observable by his senses, including a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a lumbar spine disability have been met.

The evidence demonstrates current diagnoses of spondylolysis/isthmic spondylolisthesis, degenerative spondylolisthesis, and mechanical back pain syndrome.  10/27/2014 VBMS, C&P Exam, p. 2; 05/29/2015 VBMS, VA Exam, p. 1.  Thus, the Board finds evidence of a current lumbar spine disability.  

The Veteran's service treatment records reflect complaints of back pain in service.  In June 1986, he complained of experiencing low back pain for four days.  The clinician noted an abrasion and tenderness and spasm of the lumbar area, and assessed the Veteran with soft tissue trauma.  04/25/1994 VBMS, STR-Medical, pp. 36-37, 58.  In December 1986, the Veteran complained of back pain to the thoracic region for one year, with sharp intermittent pain on either side of the spine.  At that time the Veteran was assessed with low back spasm.  Id. at 9-10.  In May 1993, the Veteran complained of low back pain and was assessed with mechanical low back pain.  01/18/1995 VBMS, Medical-Non-Government, p. 1.  The Veteran reported recurrent back pain and claimed having back problems in his February 1994 report of medical history, shortly before discharge.  04/25/1994 VBMS, STR-Medical, pp. 4-5.  At that time, the Veteran complained of intermittent back problems unrelated to physical activity.  Id. at 6.  

In April 2015, the Veteran testified as to two in-service incidents that resulted in a back injury.  He claimed that in 1982, a 600 pound base plate slid onto him, injuring his back, ankle, and feet.  He also recalled an incident in 1989 or 1990 when he was repelling down a tower and he fell on his back after a ring gave away.  The Veteran claimed experiencing back problems since those incidents.  04/24/2015 VBMS, Hearing Testimony, pp. 3-5.  

In a June 1994 VA examination, the Veteran reported his first episode of low back muscle strain as occurring in 1983 while lifting heavy objects, and stated that he experienced chronic intermittent low back pain since that time.  He further reported that beginning two years prior, he experienced an increase in the severity of the pain while running and doing other things with a heavy pack.  At that time he was diagnosed with intermittent low back muscle spasms.  06/03/1994 VBMS, VA Exam, pp. 6-7.

In February 1998, a VA examiner provided a diagnosis of lumbar spondylolysis, fifth vertebra, lytic, isthmus type, and opined that the lumbar disorder is a developmental one that probably began during the Veteran's growth years but did not become symptomatic until the stresses of military service and the natural progression of the disorder.  The examiner noted that the Veteran's symptoms began while serving on active duty.  02/09/1998 VBMS, VA Exam.

In October 2007, VA received a letter from a private physician who explained that the most likely cause of spondylolysis is repetitive injury and/or trauma to the pars interarticularis, which usually occurs in adolescence, but noted that the Veteran's symptoms presented during his period of active duty.  The doctor opined that the stresses of physical training could have been the cause of the Veteran's spondylolysis and now spondylolisthesis.  10/24/2007 VBMS, Medical-Non-Government.  

In October 2014, a VA examiner explained that the vast majority of lumbar spondylolysis is a naturally occurring degenerative process in approximately three to six percent of the American population, and that it is a degenerative process resulting from mechanical stress caused by repetitive loading rather than a single traumatic event.  The examiner opined that there is no medical evidence to support the claim that spondylolysis is due to a congenital defect.  10/27/2014 VBMS, C&P Exam, pp. 10-11.  A March 2016 addendum opinion reiterates the findings and opinion contained in the October 2014 VA examination.  03/16/2016 VBMS, VA Exam.  

The Board finds that the competent and probative evidence is at least in relative equipoise as to whether the Veteran's lumbar spine disorder had its onset in or is otherwise related to his period of active service.  Initially, the Board notes that there remains some question as to whether the lumbar spine disorder in this case is a congenital disease that preexisted service.  However, as the Board finds that the record lacks clear and unmistakable evidence that the Veteran's lumbar spine disability was not aggravated during his period of active of service, the question as to whether the disorder preexisted service is effectively rendered moot.  Both the February 1998 and October 2007 opinions acknowledged that the Veteran's symptoms manifested during his period of active service.  The record supports such a finding, and further demonstrates that such symptoms have persisted since service.  Accordingly, the competent and probative evidence is at least in equipoise as to whether the Veteran's lumbar spine disorder had its onset in or is otherwise related to his period of active service.  

The Board acknowledges the October 2014 VA examiner's opinion that it is less likely than not that spondylosis or spondylolisthesis were incurred in or caused or aggravated by the Veteran's period of active service.  In support, the examiner stated that there is no record of a significant lumbar spine injury and no objective evidence of a chronic recurrent back problem in the service treatment records.  10/27/2014 VBMS, C&P Exam, pp. 10-11.  In February 2016, the Board remanded the lumbar spine claim after finding the October 2014 opinion inadequate in that it failed to acknowledge and discuss the in-service complaints and findings of back pain.  The opinion also failed to consider all relevant material facts, as subsequent to the examination, the Veteran testified as to two in-service incidents that resulted in back injuries.  Accordingly, the Board assigns little probative weight to the October 2014 VA examination.  


ORDER

Service connection for a lumbar spine disability, to include spondylosis, is granted.  


REMAND

The record reflects a diagnosis of vasomotor rhinitis.  02/03/2009 VBMS, VA Exam, p. 3.  The Veteran's service treatment records reflect complaints of nasal congestion, a runny nose, and sneezing, as well as a 1990 nasal bone fracture.  04/25/1994 VBMS, STR-Medical No. 1, pp. 47, 57, 65, 74-75; 04/25/1994 VBMS, STR-Medical No. 2, p. 29.  The AOJ should obtain an opinion as to the etiology of the Veteran's vasomotor rhinitis.  

Accordingly, the case is REMANDED for the following actions:

1.  Request an opinion from an appropriate VA examiner as to the etiology of the Veteran's vasomotor rhinitis.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that vasomotor rhinitis had its onset in or is otherwise related to the Veteran's period of active service?  

The examiner should consider the in-service complaints of nasal congestion, a runny nose, and sneezing and treatment for a nasal bone fracture.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


